                           U N ITED STA TES D ISTRICT C OU RT
                           SOU TH ERN D ISTRICT OF FLORID A
                           CA SE N O .03-80023-CR-M A RT1N EZ

U N ITED STATES O F A M ERICA

       Plaintiff,


D ON A LD PETER SON ,

       Defendant.


      O RD ER AD O PTING M A G ISTR ATE'S R EPO RT A N D R EC O M M EN DA TIO N
                      O N V IO LAT IO N O F SU PER VISED R ELEA SE

       TH IS CA U SE cam e before the Courtupon a Reportand R ecom m endation on a final
hearing alleging fournew ly-added violations ofsupervised release.
       TH E M A TTER w as heard by United States M agistrate Judge D ave Lee Brannon,on

July 9,2019. A Reportand Recommendation was tiled on July 26,2019 (ECF No.931,
recom mending thatthisCourtfind theDefendantguilty ofviolations7,8,9,and 10 oftheThird
Superseding Petition of his supervised release as set forth in the Petition. The parties were
afforded the opportunity to fileobjectionsto theReportand Recommendation,howevernone
werefiled.The Courthasconducted adenovo review oftheentire fileand accordingly,itis

       ORDERED AND ADJUDGED thattheReportand Recommendation (ECF No.931on
Defendant'sfinalhearing to theviolationsas setforth in the Third Superseding Petition alleging
fournewly-added violations of Supelwised Release ofthe United States M agistrate Judge Dave
Lee Bram zon,is hereby A dopted and A pproved in its entirety.
       The Courtfindsthatthe D efendanthasviolated the tenns and conditions ofhis
supervisionandadjudicateshim guiltyin respecttoviolationnumbers7,8,9,and 10assetforth
in the Third Superseding Petition for Offender Under Supervision. Sentencing is set on
Tuesday.O ctober 15.2019 at2:00 p.m ..in courtroom 4008,at l01 South U .S.Highw ayl,Fort
Pierce,Florida.
       DONE AND ORDERED inChambersatM iami,Florida,this'
                                                       r
                                                       x.% dayofAugust,2019.

                                                                          /

                                                     JO S        M ARTINEZ
                                                     UN IT        STA TES D ISTRICT JU D GE
Copied:Hon.M agistrateBralm on
Al1CounselofRecord
U.S.Probation Office
